Title: To Alexander Hamilton from Henry Lee, 30 September 1789
From: Lee, Henry
To: Hamilton, Alexander


Alexa. [Virginia] 30th. Sepr. 89
My dear sir
Least my brother should have returned I take the liberty of asking your safe delivery of the two lets. enclosed & any reply which may be given to you for me.
At the same time let me present my hearty gratulations on the proper honor you have received from our country.
I anticipate good to the public & new lustre to my friend notwithstanding the obstinate difficultys & embarrassments which oppress our finance.
May complete success crown your endeavors. How is Mrs. H & family. Poor Mrs. Lee continues still very infirm. She desires to be remembered to her good friend.
Always yours
